     4:20-cv-02256-DCC       Date Filed 01/27/21   Entry Number 16      Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF SOUTH CAROLINA
                              FLORENCE DIVISION

Carlos Abel Fernandez,           )              Case No. 4:20-cv-02256-DCC
                                 )
                  Petitioner,    )
                                 )
v.                               )                         ORDER
                                 )
Warden Nanette Barnes,           )
                                 )
                  Respondent.    )
________________________________ )

      Petitioner, proceeding pro se, is seeking habeas corpus relief pursuant to 28

U.S.C. § 2241. In accordance with 28 U.S.C. § 636(b) and Local Civil Rule 73.02(B)(2),

(D.S.C.), this matter was referred to United States Magistrate Judge Thomas E. Rogers,

III, for pre-trial proceedings and a Report and Recommendation (“Report”).            On

September 21, 2020, the Magistrate Judge issued a Report recommending that the

Petition be dismissed without prejudice and without requiring Respondent to file a Return.

ECF No. 11.      The Magistrate Judge advised Petitioner of the procedures and

requirements for filing objections to the Report and the serious consequences if he failed

to do so. Petitioner has filed no objections, and the time to do so has passed.

      The Magistrate Judge makes only a recommendation to this Court.                 The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. See Mathews v. Weber, 423 U.S. 261 (1976). The

Court is charged with making a de novo determination of any portion of the Report of the
                                          1
     4:20-cv-02256-DCC        Date Filed 01/27/21    Entry Number 16      Page 2 of 2




Magistrate Judge to which a specific objection is made. The Court may accept, reject, or

modify, in whole or in part, the recommendation made by the Magistrate Judge or

recommit the matter to the Magistrate Judge with instructions. See 28 U.S.C. § 636(b).

The Court will review the Report only for clear error in the absence of an objection. See

Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating

that “in the absence of timely filed objection, a district court need not conduct a de novo

review, but instead must only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.” (citation omitted)).

       After considering the record in this case, the applicable law, and the Report of the

Magistrate Judge, the Court finds no clear error and agrees with the recommendation of

the Magistrate Judge. Accordingly, the Petition is DISMISSED without prejudice and

without requiring Respondent to file a Return.

       IT IS SO ORDERED.

                                                        s/ Donald C. Coggins, Jr.
                                                        United States District Judge
January 27, 2021
Spartanburg, South Carolina




                                             2
